Detailed Action
Summary
1. This office action is in response to the application filed on January 09, 2020. 
2. Claims 1-8 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on January 09, 2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on January 09, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification Objection
7. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Abe “JP2000269029”. 
In re to claim 1, Abe is discloses a load control device (Fig.1 and 3  shows  inductive load drive circuit, see paragraph 0010, lines 124-125 and Figs. 2 and 4 shows the operation of load drive circuit) comprising: a switching circuit (transistor 2) that controls a current flowing through an inductive load (solenoid valve 1) by being controlled to be turned on and off (Fig.2 shows an on and off drive transistor 2), a freewheeling diode (a flywheel diode 4, see paragraph 0010 line 132) that is connected to the load (solenoid valve 1)  to form a circulation path for circulating the current (current flow through fly diode 4 to recirculation terminal 5 that returns a recirculation current to the solenoid valve 1 is equivalent to current path); a first voltage measurement unit (flywheel diode 4 constituting a reflux line is connected in parallel to the solenoid valve 1.Reference numeral 5 denotes a recirculation terminal that returns a recirculation current the solenoid valve 1, see paragraph 0010, lines 132-135. Examiner noted that the voltage at terminal 5 VFWD is equivalent to first measurement unit) that measures an output voltage of the freewheeling diode (microprocessor 10 measures the VFWD voltage at 
In re to claim 5, Abe is discloses (Figs. 1-4), further comprising a second voltage measurement unit (a drive terminal voltage monitor circuit 6 for monitoring the drive terminal voltage VDRV is connected to the load drive terminal 3.Examiner noted that the voltage VDRV at terminal 3 is equivalent to second voltage measurement unit) that measures a terminal voltage of the load (the output voltage VA / D1 of the drive terminal voltage monitor circuit 6 is input to the microprocessor 10 is to provide monitoring the drive terminal voltage VDRV is connected to the load drive terminal 3)
In re to claim 6, Abe is discloses (Figs. 1-4), wherein the control unit outputs (microcontrollers 10 output signal such as PWM), to the switching circuit (transistor 2), a drive signal for controlling the on and off of the switching circuit (VPWM signal for controlling ON and OFF of transistor 2, see fig.2), and when the disconnection of the circulation path is detected (see paragraph 0012, lines 173-180, lines 0013, line 185-196 and paragraph 0015, lines 210-216), the control unit (microcontrollers 10) changes the drive signal (see paragraph 0012, lines 173-180, lines 0013, line 185-196 and see fig.2 changes a duty of the PWM signal from ON to off state and vice versa).  
In re to claim 7, Abe is discloses (Figs. 1-4), wherein the control unit outputs (microcontroller 10 output such as PWM), as the drive signal (VPWM), a PWM signal for performing PWM control of the switching circuit (VPWM control transistor 2), andPage 3 of 6Application No. To be determined Attorney Docket No. 114617.PC979US when the disconnection of the circulation path is detected (see paragraph 0012, lines 173-.  
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe “JP2000269029” in view of KONDO “2000184582”.
In re to claim 2, Abe is discloses (Figs. 1-4), wherein the switching circuit (transistor 2) and the freewheeling diode (flywheel diode 4) are provided for each of the loads (solenoid valve 1), outputs of the freewheeling diodes (flywheel diode 4)  are electrically connected to each other at a predetermined connection point (flywheel diode 4 electrically connected at to the terminals 3 and 5) , and the first voltage measurement unit measures output voltages (a voltage at terminal 6 is VFWD) of the freewheeling diodes by measuring voltages at the connection point (a voltage at terminal 5 VFWD). 

Abe teaches the switching circuit and the freewheeling diode are provided for each of a of the loads, outputs of a of the freewheeling diodes are electrically connected to each other at a predetermined connection point, and the first voltage measurement unit 
However, Kondo teaches the solenoid driving device (Figs.1 and 4) having a freewheeling diode are provided for each of a plurality of the load (Figs 1 and 4 shows  a recirculation circuit 102 comprises a  plurality of diode 12 are provided for each plurality of solenoid 10) and a plurality of freewheeling diode (plurality diode 12) are electrically connected to each other at the predetermined connection point (plurality of diodes 12 are electrically connected to each other at the predetermined connection point at terminal 10b as shown in fig.1) and that, as a whole, to object is to cut off the energization control means for controlling the energization of the solenoid, the recirculation circuit including the solenoid and the energization of the solenoid. It is achieved by a solenoid drive device including a flyback voltage detecting means for detecting a flyback voltage generated at the time and a disconnection detecting means for detecting a disconnection of the recirculation circuit based on the flyback voltage, thus this leads to improve the efficiency the solenoid driving device see paragraph 0006, lines 1-6.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the inductive load drive circuit of Abe to include plurality of solenoid 10 and plurality diodes 12 as taught by Kondo in order to achieved by a solenoid drive device including a flyback voltage detecting means for detecting a flyback voltage generated at the time and a 
In re to claim 3, Abe is discloses (Figs. 1-4), clamps a voltage applied (clamped at the breakdown voltage VZ, see paragraph 0013, lines 185-198)  to the switching circuit (transistor 2) from the load (solenoid 10) to a predetermined clamp voltage (breakdown voltage VZ is a predetermined voltage), wherein the circuit is connected to an input side of the freewheeling diode (measuring circuit 7 is connected to an input side of the fly wheel diode 4), andPage 2 of 6Application No. To be determinedAttorney Docket No. 114617.PC979US the output voltage of the freewheeling diode measured by the first voltage measurement unit (VFWD) when the circulation pass is not disconnected (see paragraph 0012, lines 173-180, lines 0013, line 185-196 and paragraph 0015, lines 210-216) .
 Abe teaches clamping the voltage applied the switching circuit from the load to a predetermined claim voltage and wherein the circuit is connected to an input side of the  freewheeling diode but fails teach having the clamp circuit is connected to an input side of the freewheeling diode, and the clamp voltage is a voltage higher than the output voltage of the freewheeling diode measured by the first voltage measurement unit when the circulation pass is not disconnected.
Page 2 of 6Application No. To be determinedAttorney Docket No. 114617.PC979USHowever, Kondo teaches a solenoid drive circuit (Figs.1 and 4) having the clamp circuit is connected to an input side of the freewheeling diode (zener diode 32 and diode 34 are configured prevent the potential of the first terminal 10a of the solenoid 10 is to maintain lower than the Zener voltage Vz of the Zener diode 32. Examiner noted that first terminal 10a is connected to the anode terminal of freewheel diode 12 and the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the inductive load drive circuit of Abe to include clamp circuit as taught by Konda in order to achieved by a solenoid drive device including a flyback voltage detecting means for detecting a flyback .
10. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abe “JP2000269029” in view of Sugisawa “20180047535”.
In re to claim 8, Abe is discloses (Figs. 1-4), wherein the load is a coil (solenoid 10)  connecting a battery (BATT)  to an operating system that operates by using a power supplied from the battery (a battery BATT is provide a battery voltage to the solenoid 10 to energize the coil, thus BATT and solenoid 10 is an operating system), and the control unit (microcontroller 10) has a battery monitoring function of monitoring the battery (the microprocessor 10 receives A/D voltage measurement of  the battery).
Abe teaches a load connecting to a battery to an operating system that operates by using a power supplied from the battery and a control unit has a battery monitoring function to monitoring the battery but fails having the load changes a switching state of a contactor of connecting a battery.
However, Sugisawa teaches a relay control device (Figs. 1-2) having the load changes a switching state of a contactor of connecting a battery (a relay control device 10 that individually controls whether to set one or more electromagnetic relays 5 to a conductive state or a cut-off state, the electromagnetic relays 5 being provided in power supply paths from a power supply device 2, which is mounted in a vehicle 1, to one or more electrical loads 3. The power supply device 2 is a device such as a battery or an alternator mounted in the vehicle 1, and outputs a voltage of 12 V, for example, see paragraph 0023, lines 1-11. Furthermore, Fig.2 shows schematic drawing of the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the inductive load drive circuit of Abe to include the electromagnetic relay 5 is a relay that is constituted by a contact 51 and a coil 52 as taught by Sugisawa ,thereby being able to reduce the amount of power supplied to the coil in the electromagnetic relay when the ignition switch is in an OFF state, which lead to improve the efficiency of the converter.
Allowable Subject Matter
11. Claim 4 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the clamp circuit is connected between the first terminal and the second terminal.”
Note: Tamagawa (20080316666) discloses the clamping circuit (diode D1&D2) as shown in Fin. 5 is connected between the first and second terminal as the recited claim 4. However, there is no reason to combine due to the teaching away of the voltage limitation recited in claim 3.
Examiner Notes
12. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/SISAY G TIKU/Examiner, Art Unit 2839